Citation Nr: 1447186	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  02-11 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder, including as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.

In pertinent part, this matter originally came before the Board of Veterans' Appeals (Board) from a November 2000 rating decision by the RO in Philadelphia, Pennsylvania.  The RO denied service connection for a back condition as secondary to his service-connected right knee disability. 

In March 2004, the Veteran, accompanied by his representative, testified at a hearing conducted before the undersigned Veterans Law Judge (formerly known as a Member of the Board) in Washington, D.C.

This matter was previously before the Board in July 2004 and May 2010.  At those times, the Board remanded the claims on appeal for additional development.  In a July 2012, the Board finally adjudicated the claims for increased ratings for the right knee and remanded the current claim for service connection for a back disorder, as well as, a claim for entitlement to an earlier effective date for a rating for a service-connected right knee scar.  

The Board notes that in an April 2014 rating decision, the RO granted an earlier effective date for a compensable rating for a right knee scar.  That matter is no longer before the Board.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative or are irrelevant to the issues on appeal.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In prior remands, including the most recent one in July 2012, the Board directed the AOJ to obtain a VA medical opinion to determine whether the Veteran's back disorder was caused or aggravated by his service-connected right knee disability.  As noted in prior remands, the record contains evidence that the Veteran's current back problems could be the result of independent incidents, including being hit by a 900 to 1,000 pound bundle that knocked him to the ground, several slip and fall accidents, and lifting heavy objects and boxes in connection with his employment.  (August 1996 medical report by Dr. C.D.S). Also, a March 1997 report in the Vocational Rehabilitation and Education (VRE) folder reflects a history of a work-related back injury in the 1970s, as do the VA medical records from the 1970s.

The AOJ obtained a VA examination in June 2013 (with an additional March 2014 addendum opinion), but neither opinion adequately addressed the question of aggravation.  (June 2013 VA examination, March 2014 VA addendum opinion and September 2014 Informal Hearing Presentation).  A new opinion is necessary.

Additionally, the Veteran receives VA treatment through the Philadelphia VA Medical Center.  The most recent such records are dated in February 2014.  Therefore, while on remand, any unassociated VA treatment records should also be obtained for consideration in the appeal.

Also, the Veteran should be given an opportunity to identify any relevant non-VA healthcare provider.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should give the Veteran an opportunity to identify any non-VA healthcare provider who treated him for a claimed disorder.  After securing any necessary authorization from him, the AOJ should obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, consistent 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain VA treatment records from the Philadelphia VA Medical Center, dated from February 2014 to the present.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

3.  After the record development has been accomplished, the AOJ should request that the June 2013 VA examiner (who also provided the March 2014 VA addendum opinion) review the records and provide another addendum to his medical opinion to address whether the Veteran has a back disorder due to service or that was caused or aggravated by his service-connected right knee disability.  If the June 2013 VA examiner is unavailable, a new VA medical opinion should be provided addressing the claim.

The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Based on any examination findings of record, including any necessary diagnostic studies, as well as a review of the claims file - specifically including those records listed herein, the Veteran's statements, and a copy of this REMAND, the examiner is requested to render opinions as to the following:

(a)  Does the Veteran currently have a back disorder?  

(b)  Did any currently diagnosed back disorder have its onset during service; or, was such disorder caused by an incident or event that occurred during service?  

(c)  Was any currently diagnosed back disorder caused by the service-connected right knee disability?  

(d)  Was any currently diagnosed back disorder aggravated (permanently worsened beyond that due to the natural disease process) by the service-connected right knee disability?  

If the examiner finds that a back disorder was aggravated by the service-connected right knee disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder.  

-	The examiner should also comment on: (i) the March 1997 report in the Vocational Rehabilitation folder; (ii) August 1996 private medical record by Dr. C.D.S., (iii) the August 1975 VA medical record reflecting a work-related back injury in the 1970s; and (iv) any other pertinent medical evidence of record. 

-	The examiner should further specifically comment on (i) the May 4, 2000 VA PT note wherein the physical therapist opined that the Veteran's right knee disability contributed to his back condition and (ii) the July 5, 2000 VA OT/PT note (signed July 6, 2000) wherein the provider found that right knee dysfunction contributed to the back condition.

A complete explanation should be given for EACH opinion and conclusion.  Explain what evidence, medical findings, and medical principles were used to reach EACH opinion. The medical opinion provider should also reconcile his/her findings with any other contradictory ones of record, including those listed above.  

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

